PER CURIAM.
This is a motion for an appeal from a judgment for $750 in favor of the ap-pellee, John Gipson, against James Beasley and the appellant, City Taxi Service. It is a companion case to that of City Taxi Service, Inc. v. Gipson, Ky., 289 S.W.2d 723. The same issues are presented in both cases, and our opinion in the companion case, affirming the judgment, sets forth the reasons for our action in overruling this motion for an appeal.
The motion for an appeal is overruled, and the judgment is affirmed.